In the
                     Court of Appeals
             Second Appellate District of Texas
                      at Fort Worth
                   ___________________________
                        No. 02-19-00139-CV
                   ___________________________

   J. MICHAEL FERGUSON, PC, ANSON FINANCIAL, INC., AFI LOAN
      SERVICING, LLC, AND MBH REAL ESTATE, LLC, Appellants

                                   V.

SILVER STAR TITLE D/B/A SENDERA TITLE, ELIZABETH ESPINO, KATHY
  E. MONTES, LUCY OLIVAS, AND LAW OFFICE OF SALVADOR ESPINO,
                         PLLC, Appellees




                On Appeal from the 141st District Court
                        Tarrant County, Texas
                    Trial Court No. 141-308583-19


               Before Sudderth, C.J.; Gabriel and Kerr, JJ.
                  Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

      On August 16, 2019, and August 27, 2019, we notified appellants, in

accordance with rule of appellate procedure 42.3(c), that we would dismiss this appeal

unless appellant paid the $205 filing fee. See Tex. R. App. P. 42.3(c), 44.3. Appellants

have not done so. See Tex. R. App. P. 5, 12.1(b).

      Because appellants have not complied with a procedural requirement of this

court and the Texas Supreme Court’s order of August 28, 2015,1 we dismiss the

appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellants must pay all costs of this appeal. See Tex. R. App. P. 43.4.



                                                      Per Curiam

Delivered: September 19, 2019




      1
       See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil Cases
in the Courts of Appeals, and Before the Judicial Panel on Multi-District Litigation,
Misc. Docket No. 15-9158 (Aug. 28, 2015) (listing courts of appeals’ fees).


                                            2